FOR IMMEDIATE RELEASE TSX/NYSE/PSE: MFC; SEHK: 0945 November 6, 2007 Manulife Financial Corporation reports strong revenues and earnings growth Return on shareholders’ equity1 of 18.9 per cent, up 230 basis points TORONTO– Manulife Financial Corporation today reported shareholders’ net income of $1,070 million, an increase of 10 per cent over the third quarter of last year.Fully diluted earnings per share were $0.70, up 13 per cent from one year ago.As well, return on common shareholders’ equity1 was 18.9 per cent, an increase of 230 basis points. Third quarter premiums and deposits rose to $16.8 billion, an increase of 10 per cent over last year due to continued strong sales and growth in recurring premiums and deposits.On a constant currency basis, growth in premiums and deposits would have been 16 per cent. “Our third quarter results reflect the strength and diversity of our businesses and invested assets,” said Dominic D’Alessandro, President and Chief Executive Officer of Manulife Financial. “I was particularly pleased to see our continued focus on product innovation and distribution excellence reflected in exceptional sales across our Company.The value being created bodes well for future earnings growth.” Third quarter sales were very strong across the Company, with Individual Insurance sales of $594 million, up 23 per cent over last year, and wealth management sales of $10.8 billion, up 26 per cent.Record sales levels were achieved in a number of businesses this quarter: · John Hancock Variable Annuities sales of US$3.0 billion, up 46 per cent · Japan Variable Annuities sales of US$1.2 billion, up 330 per cent · Other Asia Territories Individual Life sales of US$55 million, up 49 per cent · Hong Kong Individual Wealth Management sales of US$379 million, up 235 per cent · Hong Kong Group Pension sales of US$151 million, up 39 per cent · Manulife Bank new loan volumes of $961 million, up 55 per cent “Continued growth of our in-force business and favourable investment related performance contributed to the year over year growth in earnings” noted Peter Rubenovitch, Senior Executive 1Return on common shareholders’ equity is calculated excluding Accumulated Other Comprehensive Income on available-for-sale securities and cash flow hedges. Manulife Financial Corporation – 2ress Release Vice President and Chief Financial Officer.“Earnings growth was partially offset by the negative impact of lower interest rates and the strengthening of the Canadian dollar.” Total funds under management as at September 30, 2007 were $399.0 billion, an increase of five per cent over last year.Excluding the negative impact of currency movements over the year, growth in total funds under management would have been 14 per cent. OPERATING HIGHLIGHTS United States · Sales of John Hancock Variable Annuities rose to US$3.0 billion in the third quarter, an increase of 46 per cent over last year and above the previous record set in the second quarter of this year.Strong sales contributed to the record net flows of US$1.5 billion. · John Hancock Variable Annuities is poised to start selling at Edward Jones in early 2008.Edward Jones, which has a network of over 10,000 financial advisors and in excess of 7 million clients, is a leading distributor of variable annuities in the United States. · John Hancock Life continued to refresh its product portfolio and in the third quarter the business introduced two new survivorship variable universal life products, refreshed its flagship guaranteed universal life product and revamped its level-premium term life insurance portfolio.Continuous product innovation contributed to the business’ strong sales, with record third quarter sales of US$197 million, up 17 per cent over the same quarter last year. · John Hancock Long Term Care introduced a new guaranteed increase option to its Leading Edge long-term care insurance policy.This new option provides clients with increased flexibility and the opportunity to increase policy benefits to better suit changing needs. Canada § The acquisition of Berkshire-TWC Financial Group Inc. was completed in the quarter. This added more than 700 Advisors and 237 branches from Berkshire’s mutual fund and securities business to Manulife’s existing operations, bringing the total sales force up to 1,500 advisors and tripling assets under administration in that business to $19 billion. § Manulife Mutual Funds expanded its fund offerings to include five new mandates and a new mutual fund class, providing investors with additional opportunities for diversification and access to top-ranked investment management.The new mutual fund class provides regular distributions to investors looking for a tax efficient means of generating income from their mutual fund investments. § Group Benefits was awarded the contract with Canada Post to implement its Integrated Absence Solution product for their National Disability Management Program across Canada. This was the largest sale ever for Manulife’s Group Benefits business and the largest in the benefits industry since 1995. Manulife Financial Corporation – 2ress Release Asia and Japan · In Japan, variable annuity sales rose to US$1.2 billion, an increase of 330 per cent over last year and up 153 per cent over the previous quarter.The record sales were driven by the June 25th launch of an innovative new product which was designed to allow customers to lock-in investment gains. · Other Asia Territories had a record sales quarter with individual insurance sales of US$55 million, up 49 per cent over the third quarter last year.New product introductions and expanded distribution reach contributed to the sales growth across almost all territories. · In Taiwan, Manulife launched the country’s first variable annuity product with a guaranteed withdrawal benefit that provides a regular stream of retirement income for at least 20 years or income for life from age 65, regardless of market performance. · Manulife-Sinochem continued to expand its operations in China and in the third quarter received two additional licenses; bringing the total number of licenses up to 23. Corporate · Manulife Financial repurchased 21.2 million shares in the third quarter, at a total cost of approximately $849 million. · Manulife Financial’s key insurance subsidiaries were upgraded from Aa2 to Aa1 by Moody’s Investors Service.This makes Manulife Financial one of only two publicly traded life insurance companies in North America with such ratings. · In a separate news release, the Company also announced today that the Board of Directors approved a quarterly shareholders’ dividend of $0.24 per share on the common shares of the Company, an increase of $0.02 per share, payable on and after December 19, 2007 to shareholders of record at the close of business on November 19, 2007. MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Highlights (unaudited) Quarterly Results 3Q07 2Q07 3Q06 Shareholders’ Net Income (C$ millions) 1,070 1,102 974 Premiums & Deposits (C$ millions) 16,797 16,438 15,301 Funds under Management (C$ billions) 399.0 410.2 380.9 Capital (C$ billions) 29.1 30.5 28.5 Effective January 1, 2007, the Company adopted four new Canadian accounting standards for Financial Instruments - Recognition and Measurement, Hedges, Comprehensive Income and Accounting for Leveraged Leases.These changes in accounting policies have not had a material impact on shareholders’ net income. Manulife Financial Corporation – 2ress Release Net Income The Company’s shareholders’ net income for the third quarter of 2007 was $1,070 million, up 10 per cent from $974 million reported a year earlier.The increase in earnings was a result of higher fee income related to the growth in funds under management in the wealth management businesses and the impact of investment related gains.Favourable equity markets compared to a year ago, gains on private equities as well as real estate investment performance more than offset the negative impact of lower interest rates. The strengthened Canadian dollar also reduced earnings by $56 million.Year-to-date shareholders’ net income was $3,158 million compared to $2,885 million in 2006. Diluted Earnings per Share and Return on Common Shareholders’
